Opinion issued May 16, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00149-CR
                             ———————————


               EX PARTE JESUS BRAVO ESTEBAN, Applicant



           On Appeal from the County Criminal Court at Law No. 1
                            Harris County, Texas
                        Trial Court Case No. 1857690



                           MEMORANDUM OPINION

      Applicant, Jesus Bravo Esteban, has moved to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal. The Clerk of this

Court has sent a duplicate copy of the motion to the trial court clerk. See id.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We direct

the Clerk to issue the mandate within 10 days of the date of this opinion. See TEX.

R. APP. P. 18.1.

                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2